Citation Nr: 9915623	
Decision Date: 06/04/99    Archive Date: 06/15/99

DOCKET NO.  96 03 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to special monthly compensation based on a need 
for regular aid and attendance or based on being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1953 to 
January 1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1995 RO decision which denied the 
veteran's claim for special monthly compensation based on a 
need for regular aid and attendance or based on being 
housebound.  In June 1997, the Board remanded the case to the 
RO for further development.  The case was returned to the 
Board in March 1999. 


FINDINGS OF FACT

1.  The veteran's only service-connected disability is 
schizophrenia and such is rated 100 percent disabling. 

2.  Schizophrenia does not render the veteran unable to care 
for his daily needs without the regular aid and attendance of 
another person.

3.  Schizophrenia does not result in the veteran being 
permanently housebound.


CONCLUSION OF LAW

The criteria for special monthly compensation based on a need 
for regular aid and attendance of another person, or based on 
housebound status, have not been met.  38 U.S.C.A. § 1114(l), 
(s) (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.350(b), (i), 
3.352(a) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from January 1953 to 
January 1956.

By a February 1976 RO decision, service connection for 
schizophrenia was granted and a 100 percent rating was 
assigned, effective from March 1966.  This 100 percent rating 
has never been reduced.

VA medical records, dated in the early 1980s, show that the 
veteran was repeatedly hospitalized for treatment of 
schizophrenia. 

A May 1985 VA compensation examination report reflects an 
Axis I impression of chronic paranoid schizophrenia, which 
was in fair to good remission.  (It was noted that the 
veteran was receiving outpatient treatment and was on 
medication.  It was also noted that given his long history of 
inpatient hospitalizations he had not been able to function 
all that well in the community.)  The Axis III impressions 
were a seizure disorder and diabetes.  

In an August 1994 statement, the veteran's sister indicated 
that the veteran had just been informed that he had 
Parkinson's disease and that such a condition would 
progressively worsen.  She noted that he was living on his 
own and was becoming increasingly confused.  She related that 
she was interested in being the veteran's guardian and 
arranging his relocation to a personal care facility. 

A September 1994 VA financial competency statement shows that 
the veteran had been an inpatient at a VA facility from 
August to September 1994.  He was later placed in Grey's 
Colonial Acres Personal Care home as he was not able to care 
for himself at home or take his medication properly, thereby 
leading to medical and psychiatric decompensation.  It was 
noted he had difficulty in managing his money in that he 
would not buy clothing or other items he needed but would 
give excessive amounts to charitable organizations and also 
buy other "foolish" items that he did not need.  It was 
noted that his sister was concerned about him and was trying 
to help him with the management of his finances.  It was 
noted that she was a stable responsible force in his life. 

A September 1994 VA psychiatric examination shows that the 
veteran presented as the "picture of well being."  He was 
bright, walked steady, and claimed that he had been given a 
new life.  It was noted that he had a history of 
schizophrenia.  It was also noted that he had become 
extremely unsteady with falling episodes, extrapyramidal 
symptoms, and dementia; and he was hospitalized and treated 
for such.  On his current medication, he showed no evidence 
of flagrant dementia.  He was aware of his possessions and 
was able to make good judgments as to how he would entrust 
his wealth and belongings.  It was noted that he wanted his 
sister to have power of attorney over his finances and that 
there was no evidence of coercion.  Taking all factors into 
account, it was concluded that the veteran was competent to 
make proper judgments, including the decision to have a power 
of attorney.  He was without hallucinations and delusions.  
The assessment was a seizure disorder, in satisfactory 
control. 

By a November 1994 RO decision, the veteran was deemed 
incompetent for the purpose of receiving VA benefits; and by 
a January 1995 RO decision, he was declared competent. 

VA treatment records, dated in September 1995, show that the 
veteran received treatment for mini strokes or 
cerebrovascular accidents (CVAs).  It was noted that he had 
been able to walk with a walker until two days earlier when 
he awoke from a sleep with increased right sided weakness.  
Currently, he was unable to stand or use a walker to walk.  
It was noted that he needed a wheelchair.  It was also noted 
that he lost his bowel and bladder function.  Following an 
examination, it was noted that there were no acute new CVAs 
or evident subdural hemorrhages.

A September 1995 VA Examination for Housebound Status or 
Permanent Need for Regular Aid and Attendance shows that the 
veteran complained he was feeling weak and unsteady.  He 
could walk unassisted, with a walker.  He pushed his walker 
ahead of him during ambulation and dragged his right leg up 
to his left.  It was noted that he was unable to lift the 
walker.  His gait was described as slow and unsteady; and it 
was noted he tended to fall losing his balance.  He had 
weakness of the right side secondary to a left side CVA.  He 
was slow and fumbled with every activity.  His fine movements 
were severely affected.  As to his spine, trunk, and neck, 
nothing significant was noted.  It was opined that the 
veteran was subject to a seizure disorder and a bipolar 
disorder (mostly manic and Parkinsonian).  His blood pressure 
was noted as dropping steeply on most neuroleptics.  It was 
opined that he needed help with his activities of daily 
living.  It was further opined that his Parkinsonian tremors 
along with his left side CVA hampered his activity.  It was 
concluded that the veteran was mostly housebound.  It was 
noted that he left the home mostly only for clinic 
appointments; and at such times he was escorted.  The 
diagnoses were a bipolar disorder, Parkinsonism, a seizure 
disorder, and a left side CVA.  It was concluded that the 
veteran required daily personal health care services of a 
skilled provider, without which he would require hospital, 
nursing home, or other institutional care. 

An October 1995 VA record shows that the veteran had a 
history of CVAs and early Parkinson's disease.  It was noted 
that he had been issued a wheelchair one week earlier and did 
need assistance with all activities of daily living and with 
personal care at home.  

In June 1997, the veteran was hospitalized at a VA facility 
after falling from a wheelchair and sustaining cervical 
compression fractures.  While hospitalized, he was seen by a 
psychiatrist.  It was noted he had a history of chronic 
undifferentiated schizophrenia and multiple CVAs (which 
caused weakness of his lower extremities and one arm).  It 
was noted that he had been rehabilitated to the maximum and 
was able to ambulate with a precarious gait.  He maintained a 
good demeanor and attitude; however, he was also plagued by 
auditory hallucinations (e.g. the devil was telling him he 
was going to go to hell).  It was noted that the veteran's 
medication had previously alleviated the aforementioned 
symptoms but that they now appeared to be reemerging.  The 
assessment was chronic undifferentiated schizophrenia.  In 
August 1997, the veteran underwent a cervical laminectomy and 
stabilization.  He required a tracheostomy and a percutaneous 
endoscopic gastrostomy; he had a long course of intubation; 
and it was noted that it was difficult weaning him from the 
intensive care unit.  It was also noted that he was a 
quadriplegic secondary to his cervical fracture.  Besides 
cervical problems, it was noted that the veteran had multi-
infarct dementia with right hemiparesis, bilateral spastic 
ataxia, severe refractory tobacco abuse, hypercholesteremia, 
Paget's disease, seizures, post-stroke urinary incontinence, 
anemia, and a history of transiently elevated prostate 
specific antigen and hypertension. 

(The veteran was scheduled for a VA psychiatric examination 
in July 1997.  It was noted that he was hospitalized at a VA 
facility and on a ventilator; and his examination was 
canceled.)

VA hospitalization records, dated in September and October 
1997, show that the veteran was a quadriplegic and was 
intermittently placed on a ventilator. 

The veteran was scheduled for VA examinations in November and 
December 1998; however, he failed to report for such. 

Currently, the whereabouts of the veteran are unknown.  
Attempts to contact him in February 1999 were fruitless.  It 
was noted that he had moved and left no forwarding address.

II.  Legal Analysis

The veteran's claim for special monthly compensation based on 
a need for regular aid and attendance or based on being 
housebound is well grounded, meaning plausible.  Following 
the Board's remand, the RO developed the evidence to the 
fullest extent possible, and the VA has met its duty to 
assist the veteran with this claim.  38 U.S.C.A. § 5107(a).  
In this regard, the Board notes that the veteran has failed 
to report for VA examinations scheduled in 1997 and 1998.  
The veteran is reminded that the duty to assist is not a one-
way street; claimants are obligated to report for scheduled 
examinations, or show good cause as to why they are unable to 
attend.  38 C.F.R. §§ 3.326, 3.327, 3.655; Wood v. Derwinski, 
1 Vet. App. 190 (1991).  The Board also finds that the 
veteran has failed in his duty to keep the VA apprised of his 
whereabouts, and his claim must be reviewed based on the 
evidence of record.  See 38 C.F.R. § 3.655; Hyson v. Brown, 
5 Vet. App. 262, 265 (1993).  (If the veteran has not 
apprised the VA of his whereabouts, there is no burden on the 
part of the VA to turn up heaven and earth to find him.) 

If a veteran, as the result of service-connected disability, 
is so helpless as to be in need of regular aid and 
attendance, an increased rate of compensation (special 
monthly compensation) is payable.  38 U.S.C.A. § 1114(l); 38 
C.F.R. § 3.350(b).  The following will be accorded 
consideration in determining the need for regular aid and 
attendance: Inability of claimant to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliance which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
able to adjust without aid, such as supports, belts, lacing 
at the back, and etc.); inability of claimant to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, requiring care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless, as to be in need of regular aid and attendance, 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him to be in bed.  They 
must be based on the actual requirement of personal 
assistance from others.  38 C.F.R. § 3.352(a).

Special monthly compensation may also be paid if a veteran 
has a single service-connected disability rated 100 percent 
and either (1) has additional service-connected disability or 
disabilities rateable at 60 percent, separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems; or 
(2) is permanently housebound by reason of service-connected 
disabilities.  Permanently housebound means the veteran is 
substantially confined, as a direct result of service-
connected disabilities, to his dwelling or the immediate 
premises (or, if institutionalized, to the ward or clinical 
areas), and it is reasonably certain that the disabilities 
and resultant confinement will continue throughout his life.  
38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

A review of the claims file shows that the veteran's only 
service-connected disability is schizophrenia.  He has been 
in receipt of a 100 percent rating for schizophrenia since 
1966.  More recent medical evidence shows that he has 
numerous other physical disabilities besides schizophrenia 
which are not service-connected, including residuals of CVAs 
and Parkinson's disease.  In September 1995, he underwent a 
VA Examination for Housebound Status or Permanent Need for 
Regular Aid and Attendance and it was opined that he needed 
help with his activities of daily living.  It was pointed out 
that his Parkinsonian tremors along with his left side CVA 
hampered his activity.  (Specific limitations of his service-
connected schizophrenia were not indicated.)  The diagnoses 
were a bipolar disorder, Parkinsonism, a seizure disorder, 
and a left side CVA.  It was concluded that the veteran 
required daily personal health care services of a skilled 
provider, without which he would require hospital, nursing 
home, or other institutional care.  It was also concluded 
that the veteran was mostly housebound.  An October 1995 VA 
medical record similarly reflects the opinion that the 
veteran had residuals of CVAs and Parkinson's disease and 
needed assistance with all activities of daily living, 
including personal care.  

In June 1997, the veteran was hospitalized at a VA facility 
after sustaining cervical fractures in a fall from a 
wheelchair.  He underwent a cervical laminectomy and was 
hospitalized for many months.  Medical records show he was 
rendered a quadriplegic as a result of his cervical 
fractures. 

It is noted that the recent medical evidence does indeed show 
that the veteran is in need of regular aid and attendance and 
is housebound; however, such is clearly due to the effects of 
non-service-connected conditions, including quadriplegia (a 
residual of cervical fractures), residuals of multiple CVAs, 
and Parkinson's disease.  The Board points out that 
impairment from non-service-connected disabilities may not be 
considered in support of the veteran's claim for special 
monthly compensation.

In sum, there is no medical evidence suggesting the service-
connected schizophrenia renders the veteran unable to perform 
the personal care functions outlined in 38 C.F.R. § 3.352 or 
otherwise requires aid and attendance of another person.  
Further, there is no evidence showing that service-connected 
schizophrenia results in the veteran being housebound.  

The Board finds that the weight of the evidence is against 
the claim for special monthly compensation based on a need 
for aid and attendance or based on housebound status.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).






ORDER

Entitlement to special monthly compensation based on a need 
for aid and attendance or based on housebound status is 
denied.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

 

